                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                         :     Crim. No. 1:18-CR-0051
                                                  :
                                                  :
                       v.                         :
                                                  :
                                                  :
 DAVID WASHINGTON                                 :     Judge Sylvia H. Rambo

                                   MEMORANDUM

        Before the court is Defendant’s motion to suppress seeking exclusion of

 physical evidence. (Doc. 22.) For the reasons stated herein, the motion will be

 denied.

I.   Background1

        On February 14, 2018, a federal grand jury returned a seven-count

 indictment charging Defendant David Washington with possession with intent to

 distribute cocaine base, heroin, n-ethylpentylone, dibutylone, fentanyl, and

 clonazepam in violation of 21 U.S.C. § 841 (Counts 1-4); felon in possession of a

 firearm in violation of 18 U.S.C. § 922(g) (Count 5); possession of a firearm with

 an obliterated serial number in violation of 18 U.S.C. § 922(k) and § 924(a) (Count

 6); and possession of a firearm in furtherance of a drug trafficking crime in

 violation of 18 U.S.C. § 924(c) (Count 7). (Doc. 1.) Defendant entered a plea of

 not guilty to the charges on February 20, 2018. (Doc. 12.)


 1
   Unless otherwise noted, the following factual account represents the facts the court credits upon
 the consideration of testimony and exhibits presented during the evidentiary hearing.
      Defendant filed a motion to suppress physical evidence and a supporting

brief wherein he moved to suppress all evidence seized on the basis that the police

officers illegally entered and searched the apartment at issue without a warrant.

(Docs. 22-23.) The Government filed a brief in opposition arguing that Defendant

did not have a reasonable expectation of privacy in the apartment and,

alternatively, that the entry into the apartment was reasonable. (Doc. 26.) The court

subsequently held an evidentiary hearing on the motion.

      At the suppression hearing, the sole witness, Officer Darrin Bates (“Officer

Bates”) from the Street Crimes Unit (“SCU”) of the Harrisburg Police Department

(“HPD”), was presented by the Government. Officer Bates testified that, at

approximately 4:00 p.m. on August 7, 2017, he received a call from a confidential

informant (“CI”) stating that the CI was concerned for a woman named “Pretty,”

described as a young, light-skinned woman. The CI indicated that he/she had not

seen Pretty for several days and believed she was being held against her will inside

apartment 104 of the orange building located at 17th and Boas Streets in

Harrisburg by men from the New York area. Based on the building description,

Officer Bates researched the area and identified the building as 920 N. 17th Street.

This building was managed by Skynet Properties, which had previously provided

the HPD with a key to access the main doors of the building.




                                         2
      At 5:10 p.m., approximately one hour after the CI’s initial call, HPD officers

entered 920 N. 17th Street with the intention of contacting apartment 104 to locate

Pretty. Officer Bates immediately smelled a strong odor of burnt marijuana as he

entered the second floor through the hallway door. To verify that the odor

emanated from apartment 104, Officer Bates walked down the hallway to ensure

the smell was not coming from another apartment. As he walked away from

apartment 104, the odor decreased; when he returned to apartment 104, he could

smell the strong odor of burnt marijuana.

      HPD officers knocked on the apartment door several times and announced

their presence. They heard a television and voices inside the apartment, but no one

answered the door. Officer Bates subsequently heard someone walk toward the

door as if to look through the peep hole, then walk back to the rear of the

apartment. Officers could then hear the television being turned down.

      Officer Bates stepped outside of the building to contact his supervisor.

Meanwhile, additional HPD officers, including Dauphin County Probation Officer

Jesse Chianos and HPD Officer Anthony Fiore, remained outside of the door to

apartment 104. Within minutes, Defendant and a woman later identified as Bonnie

Rodgers (“Rodgers”) opened the apartment door and walked out as if they were

leaving the apartment. When asked by the HPD officers whether anyone else was

inside the apartment, Defendant stated that his girlfriend was in the bathroom.


                                            3
      After being advised that the other HPD officers contacted the occupants of

the apartment, Officer Bates returned to speak with Defendant and Rogers outside

of apartment 104. With the door open, Defendant spoke to officers while smoking

a cigarette. Based on his experience, Officer Bates believed Defendant was

attempting to mask the marijuana odor emanating from the apartment. Officer

Bates questioned Defendant regarding who owned or rented the apartment.

Defendant indicated that the apartment’s owner was his wife’s step-daughter,

Nakela Nash (“Nash”), who was not home, and asked if the officers were looking

for someone. Officer Bates stated that he was looking for the apartment owner and

asked again if anyone else was inside the apartment to which Defendant indicated

that there were two individuals inside the apartment. Upon Officer Bates’ request,

Defendant went into the apartment, shut the door, and returned from the apartment

with two women, later identified as Tanya Fox (“Fox”) and Elizabeth Matters

(“Matters”). Officer Bates immediately noticed that Fox was heavily intoxicated—

she swayed, her eyes were glassy, and she appeared tired—likely from a controlled

substance, as he could not detect the odor of alcohol on her.

      Officer Bates again asked if anyone else was in the apartment, and

Defendant responded that his girlfriend was in the bathroom. Because of

Defendant’s nervous demeanor and the circumstances, Officer Bates stepped inside

the door so it could not be shut and asked Defendant to retrieve his girlfriend.


                                          4
Defendant requested that “Pretty” come out of the bathroom, which she did. Pretty,

later identified as Shakila Jackson (“Jackson”), matched the description from the

CI of the woman being held against her will. Officer Bates requested that

Defendant, Rogers, Fox, Matters, and Jackson sit down in the living room and

provide identification. Officer Bates asked for a final time whether there was

anyone else in the apartment. Defendant assured Officer Bates that no one else was

present but that he could inspect the apartment if Defendant accompanied him.

      While walking through the apartment, Officer Bates noticed the smell of

burnt marijuana. He asked Defendant to contact the apartment’s owner and

Defendant complied. The woman on the phone identified herself as Nash and

stated that she owned or rented the apartment and that her step-father, Defendant,

lived there as well. Officer Bates notified Nash that he smelled marijuana and

requested permission to search the apartment. Nash declined and requested that

Officer Bates obtain a warrant. HPD secured the apartment while Officer Bates

obtained a search warrant.

      While waiting for the warrant, Rodgers consented to a search of her person

and officers located crack cocaine and a pipe. Officers also found crack pipes on

Matters and Pretty. Pretty indicated that she had been at the apartment for a few

days with Defendant and that he provided her drugs in exchange for sexual

encounters.


                                        5
        At 7:55 p.m., Officer Bates obtained a search warrant for the apartment.

  HPD executed the warrant at 8:05 p.m. and located a significant quantity of drug

  packaging materials, including stamped wax paper bags, blenders, gloves, masks,

  scales, sifters, and cutting agents. Officers also found over 28 grams of cocaine

  base, heroin, fentanyl, marijuana, and other drugs in addition to seven firearms,

  tasers, handcuffs, ammunition, and five cellular phones. The bedroom safe

  contained a wallet with identification documents for Defendant. On January 15,

  2018, the Government obtained a separate search warrant for the five cellular

  phones, and data was subsequently extracted from each.

II.   Discussion

        In his motion to suppress, Defendant argues that the physical evidence

  recovered from the apartment and the data recovered from the cellular phones was

  obtained in violation of his Fourth Amendment rights and must be suppressed. As

  an initial matter, the Government raises the issue of Defendant’s standing to

  challenge the search. “A defendant must have standing to invoke the Fourth

  Amendment’s exclusionary rule.” United States v. Correa, 653 F.3d 187, 190 (3d

  Cir. 2011). Standing is established if a defendant had a reasonable expectation of

  privacy in the “invaded place.” United States v. Cortez-Dutrieville, 743 F.3d 881,

  883 (3d Cir. 2014) (citing Correa, 653 F.3d at 190). A person’s “status as an

  overnight guest is alone enough to show that he had an expectation of privacy in


                                          6
the home that society is prepared to recognize as reasonable.” Id. at 884 (quoting

Minnesota v. Olson, 495 U.S. 91, 96-97 (1990)). In his brief, Defendant averred

that HPD officers “went to the residence where [he] was staying.” (Doc. 21, p. 1 of

8.) When questioned by Officer Bates, Defendant stated that he did not own or rent

the apartment; rather Nash was the owner. However, Nash informed Officer Bates

that while she owned or rented the apartment, Defendant also lived there.

Additionally, during the search, officers located Defendant’s identification

documents in the bedroom safe. Accordingly, there are sufficient facts to establish

that Defendant was at least an overnight guest in the apartment, providing him with

a reasonable expectation of privacy in the residence.

      “On a motion to suppress, the government bears the burden of showing that

each individual act constituting a search or seizure under the Fourth Amendment

was reasonable.” United States v. Ritter, 416 F.3d 256, 261 (3d Cir. 2005). The

applicable burden of proof is “by a preponderance of the evidence.” United States

v. Matlock, 415 U.S. 164, 177 n.14 (1974). The Fourth Amendment to the United

States Constitution grants individuals the right “to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S.

Const. amend. IV. The United States Supreme Court has repeatedly held that “[t]he

touchstone of the Fourth Amendment is reasonableness.” Florida v. Jimeno, 500

U.S. 248, 250 (1991). “Generally for a seizure to be reasonable under the Fourth


                                         7
Amendment, it must be effectuated with a warrant based on probable cause.”

United States v. Robertson, 305 F.3d 164, 167 (3d Cir. 2002) (citing Katz v. United

States, 389 U.S. 347, 356-57 (1967)). As the Government points out, Defendant

does not contest the legality of the HPD’s entry into the common hallway of the

apartment building where officers smelled marijuana. (Doc. 26, p. 16 of 25.)

Rather, Defendant avers that Officer Bates unlawfully seized the apartment when

he entered without consent or a warrant and ordered all occupants into the living

room. (Doc. 23, p. 3 of 8.)

      Police officers need neither reasonable suspicion nor probable cause to

knock on a door and initiate contact with occupants of a residence. United States v.

Charles, 29 F. App’x 892, 897 (3d Cir. 2002) (citations omitted). Regardless, “the

smell of marijuana alone, if articulable and particularized, may establish not

merely reasonable suspicion, but probable cause.” United States v. Ramos, 443

F.3d 304, 308 (3d Cir. 2006) (citing United States v. Humphries, 372 F.3d 653, 658

(4th Cir. 2004)); United States v. Ushery, 400 F. App’x 674, 675-76 (3d Cir. 2010).

      “Warrantless searches and seizures inside someone’s home . . . are

presumptively unreasonable unless the occupants consent or probable cause and

exigent circumstances exist to justify the intrusion.” United States v. Coles, 437

F.3d 361, 365-66 (3d Cir. 2006) (citing Steagald v. United States, 451 U.S. 204,

211 (1981)) (citations omitted). Exigent circumstances can include hot pursuit of a


                                         8
suspected felon, the possibility that evidence may be removed or destroyed, or

danger to the lives of officers or others. Id. at 366 (citing United States v. Richard,

994 F.2d 244, 247-48 (5th Cir. 1993)). In exigent circumstances, “the need for

effective law enforcement trumps the right of privacy and the requirement of a

search warrant, thereby excusing an otherwise unconstitutional intrusion.” Id.

(citing Warden v. Hayden, 387 U.S. 294, 288-89 (1967)). However, law

enforcement violates the Fourth Amendment if it deliberately creates the exigent

circumstances. Id. (United States v. Acosta, 965 F.3d 1248, 1254 (3d Cir. 1992))

(citations omitted).

      In this case, Officer Bates, along with other HPD officers, entered the

common hallway at 920 N. 17th Street to investigate the CI tip that Pretty was

being held against her will inside apartment 104. Upon entering the common

hallway with the intent to contact the occupants of apartment 104, Officer Bates

smelled a strong odor of burnt marijuana. He verified the source of the odor and

confirmed that the smell was emanating from apartment 104. The officers then

proceeded to knock and announce their presence, which required neither

reasonable suspicion nor probable cause. See Charles, 29 F. App’x at 897.

      After several minutes of knocking and hearing someone walk back and forth

in the apartment, Defendant and Rodgers opened the apartment door. Defendant

proceeded to be evasive in responding to the officers’ questions regarding the


                                          9
presence of other individuals in the apartment. During this time, Defendant smoked

a cigarette, which in Officer Bates’ opinion, was to cover the scent of burnt

marijuana. Then, when Matters eventually came to the door, she appeared heavily

under the influence of a controlled substance. Upon Officer Bates’ third try,

Defendant finally stated that his girlfriend was in the bathroom. Based on the

totality of the circumstances—i.e. the odor of burnt marijuana, Defendant’s attempt

to cover the scent by smoking a cigarette, Matters’ intoxication, the lack of

forthrightness from Defendant regarding other occupants of the apartment, and

Defendant’s evasive and nervous demeanor—Officer Bates believed it was

necessary to step inside the apartment. Furthermore, at this point, Officer Bates had

still not located Pretty. The odor of burnt marijuana provided Officer Bates

probable cause for a search warrant, but the exigent circumstances created by

Defendant, not HPD, permitted Officer Bates and the HPD to enter the apartment

prior to obtaining a warrant. See Coles, 437 F.3d at 365-66. Therefore, the court

finds that Defendant’s Fourth Amendment rights were not violated and will deny

his request to suppress the evidence seized from apartment 104.




                                         10
III.   Conclusion

         For the reasons stated herein, the court will deny Defendant’s motion to

   suppress evidence. (Doc. 22.) An appropriate order follows.



                                                   s/Sylvia H. Rambo
                                                   SYLVIA H. RAMBO
                                                   United States District Judge

   Dated: January 16, 2019




                                           11
